In an action to recover damages for medical malpractice, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Levine, J.), dated November 16, 1990, as upon reargument, granted the defendant Trichter’s motion for summary judgment dismissing the complaint as time-barred insofar as it is asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
Since the plaintiff failed to commence this action against the defendant Trichter within two years and six months of the defendant Trichter’s last treatment of the plaintiff, it is time-barred (see, CPLR 214-a). There is no merit to the plaintiffs contention that because the defendant Trichter sold his practice to the defendant Epstein, Epstein’s subsequent treatment of the plaintiff for the same medical condition can be imputed to the defendant Trichter for Statute of Limitations purposes (cf., Watkins v Fromm, 108 AD2d 233). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.